Citation Nr: 0029835	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1995 to May 1998.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1998 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a left knee disability and from 
an August 1998 rating action in which the RO denied service 
connection for a right knee disability. 

In a substantive appeal filed in March 1999, the veteran 
requested a hearing to be held at his local RO before a 
member of the Board.  A Board hearing was scheduled for July 
1999.  The veteran failed to report for the hearing.  There 
was no reason given for the failure of the veteran to report 
nor was a hearing subsequently requested.  Therefore, the 
Board will proceed with an adjudication of the case on the 
merits as if the hearing request were wirhdrawn.  See 
38 C.F.R. § 20.704(d) (1999). 


FINDING OF FACT

The evidence reflects that disabilities of the right and left 
knees were diagnosed during service in 1998 knee problems 
after his discharge from service.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  A left knee disability was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims of entitlement to service 
connection for disabilities of the right and left knees.  In 
the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this claim, provide a factual background, then adjudicate 
the issues on appeal. 

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 
(1999).

Factual Background

The service medical records showed that upon enlistment 
examination conducted in September 1995, an examination of 
the veteran's lower extremities was normal.  

A VA examination of the joints was conducted in February 
1998, while the veteran was still in service.  The veteran 
complained of a one year history of bilateral knee pain which 
was not associated with any injury.  He reported having mild 
swelling with running for prolonged periods and indicated 
that he was unable to run more than a mile without 
experiencing pain in both knees.  An examination of the knees 
showed that they were normal in appearance.  There was no 
soft tissue swelling, point tenderness or joint effusion.  
Both knees had full and painless range of motion with 145 
degrees of flexion to 0 degrees of extension.  Both knees 
were described as stable.  An impression of bilateral 
retropatellar pain syndrome was made.  

A March 1998 service medical record showed that the veteran 
complained of a one year history of bilateral knee pain and 
stated that his knees gave out.  X-ray films of the knees 
were ordered.  X-ray films of the left knee taken in March 
1998 showed no evidence of traumatic, arthritic, inflammatory 
of neoplastic changes about the knee.  The joint space was 
adequately maintained.  No loose body or joint effusion was 
seen.  It does not appear that X-ray films of the right knee 
were taken. 

By rating action of June 1998 the RO denied entitlement to 
service connection for a left knee disability.  In August 
1998, the RO denied entitlement to service connection for a 
right knee disability.

In a substantive appeal received in April 1999, the veteran 
indicated that since his discharge from service, his knees 
still hurt and gave him problems.

Analysis

During a VA examination conducted in February 1998, during 
the veteran's service, disability of both knees was 
identified and diagnosed as bilateral retropatellar pain 
syndrome.  The veteran filed his claim of entitlement to 
service connection for bilateral knee disabilities in 
February 1998 and has continued to complain of bilateral knee 
pain after service.    

In essence, the record contains competent medical evidence of 
diagnosed right and left knee disabilities, which were 
diagnosed during service in February 1998, as well as the 
veteran's continued complaints of bilateral knee pain.  The 
veteran is not competent to render a medical diagnosis, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992), but 
this is unnecessary because a diagnosis of retroppatellar 
pain syndrome is of record.  However, the veteran is 
competent to describe his own post-service knee symptoms.  
This evidence suggests chronicity and continuity of knee 
problems during service and post-service.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997); and 38 C.F.R. 
§ 3.303(b).  Moreover, and significantly in the Board's 
judhgment, the proximity in time between the knee 
disabilities diagnosed during service and the fact that the 
veteran filed his claim for service connection for knee 
disabilities before of service discharge also serves to 
establish a relationship between service and the veteran's 
currently claimed knee disabilities.  See Hampton v. Gober, 
10 Vet. App. 481 (1997).

In summary, since the evidence establishes the presence of 
currently diagnosed right and left knee disabilities which 
were incurred during service, the claims of entitlement to 
service connection for right and left knee disabilities are 
granted. 


ORDER

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a left knee disability 
is granted.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


